Citation Nr: 0808268	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  05-23 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a compensable initial rating for a 
gastrointestinal disability alternatively diagnosed as peptic 
ulcer disease, gastritis, irritable bowel syndrome, residuals 
status post cholecystectomy, and hiatal hernia, prior to 
October 18, 2004.

2.  Entitlement to a rating in excess of 30 percent for a 
gastrointestinal disability alternatively diagnosed as peptic 
ulcer disease, gastritis, irritable bowel syndrome, residuals 
status post cholecystectomy, and hiatal hernia, since October 
18, 2004.

3.  Entitlement to a compensable initial rating for abdominal 
and surgical scars prior to March 19, 2007.

4.  Entitlement to a rating in excess of 10 percent for 
abdominal and surgical scars since March 19, 2007.

5.  Entitlement to an initial compensable rating for 
endometriosis.

6.  Entitlement to a temporary total evaluation based on 
surgery for cervicouterine prolapse.

7.  Entitlement to service connection for cervical cancer.

8.  Entitlement to service connection for sinusitis.

9.  Entitlement to service connection for residuals of 
frostbite of the hands.

10.  Entitlement to service connection for residuals 
frostbite of the feet.
  
11.  Entitlement to service connection for residuals of 
pneumonia.

12.  Entitlement to service connection for left ear hearing 
loss.

13.  Entitlement to service connection for hypertension.

14.  Entitlement to service connection for tendonitis of the 
right shoulder.  

15.  Entitlement to service connection for tendonitis of the 
left shoulder.  

16.  Entitlement to service connection for sleep apnea.

17.  Entitlement to service connection for pocket damage of 
the lower molar.   

18.  Entitlement to service connection for migraine 
headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from October 1983 until April 
1994.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Nashville, 
Tennessee.

The issue of entitlement to service connection for migraine 
headaches is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the evidence of 
record shows that the veteran's gastrointestinal disability 
is manifested by burning epigastric pain, bloating, nausea, 
and vomiting several times per week, productive of 
considerable impairment of health, but without a showing of 
material weight loss, hematemesis or anemia. 

2.  Throughout the rating period on appeal, the veteran's 
abdominal and surgical scars are manifested by tenderness, 
but measure less than 12 square inches (77 sq. cm.).

3.  Throughout the rating period on appeal, the veteran's 
endometriosis has been manifest by occasional complaints of 
pelvic pain and bleeding, not requiring continuous treatment 
for control.

4.  The competent evidence does not show that the veteran's 
surgery for cervicouterine prolapse involved any treatment 
related to a service-connected disability.

5.  The competent evidence does not demonstrate a current 
diagnosis of cervical cancer.

6.  The competent evidence does not demonstrate a current 
diagnosis of sinusitis.

7.  The competent evidence does not demonstrate a current 
residuals of frostbite of the hands.

8.  The competent evidence does not demonstrate a current 
residuals of frostbite of the feet.

9.  The competent evidence does not demonstrate a current 
residuals of pneumonia.

10.  The competent evidence does not demonstrate a current 
diagnosis of left ear hearing loss.

11.  The evidence of record reveals sporadic high blood 
pressure readings in service, associated with transient colds 
and use of birth control pills, with no documented post-
service treatment for several years after separation and with 
no competent evidence causally relating the current disorder 
to active service.

12.  The evidence of record reveals treatment for shoulder 
problems during service in 1988, with no subsequent in-
service treatment and with no documented post-service 
treatment for several years after separation; no competent 
evidence causally relates any current shoulder disorder to 
active service.

13.  The evidence of record does not show any treatment for 
sleep apnea during service or for several years following 
discharge; no competent evidence causally relates any current 
shoulder disorder to active service.

14.  The veteran had tooth #32 extracted while in the 
military, after 180 days of active service.

15.  The veteran did not file a claim for dental treatment 
within 90 days of separation.


CONCLUSIONS OF LAW

1.  Prior to October 18, 2004, the criteria for entitlement 
to an initial evaluation of 30 percent for a gastrointestinal 
disability, alternatively diagnosed as peptic ulcer disease, 
gastritis, irritable bowel syndrome, residuals status post 
cholecystectomy, and hiatal hernia, have been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.114, 
Diagnostic Code (DC) 7346 (2007).

2.  The criteria for entitlement to an initial evaluation in 
excess of 30 percent for a gastrointestinal disability, 
alternatively diagnosed as peptic ulcer disease, gastritis, 
irritable bowel syndrome, residuals status post 
cholecystectomy, and hiatal hernia, have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.459, 4.114, DC 7346 (2007).

3.  Prior to March 19, 2007, the criteria for entitlement to 
an initial evaluation 10 percent for abdomninal and surgical 
scars have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.459, 4.118, 
DC 7804 (2007).

4.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for abdomninal and surgical scars have 
not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.459, 4.118, DC 7804 
(2007).

5.  The criteria for entitlement to an initial compensable 
evaluation for endometriosis have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.459, 4.116, DC 7629 (2007).

6.  The criteria for a temporary total disability rating 
based on a period of hospitalization or due to convalescence 
for cervicouterine prolapse have not been met.  38 C.F.R. §§ 
4.29, 4.30 (2007).

7.  Cervical cancer was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

8.  Sinusitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

9.  Residuals of frostbite of the hands were not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2007).

10.  Residuals of frostbite of the feet were not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2007).

11.  Residuals of pneumonia were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2007).

12.  Left ear hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2007).

13.  Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2007).

14.  Tendonitis of the right shoulder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2007).

15.  Tendonitis of the left shoulder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2007).

16.  Sleep apnea was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

17.   Pocket damage of the lower molar was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.381, 17.161 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

I.  Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  

Moreover, an appeal from an initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

A.  Gastrointestinal Disability

Throughout the rating period on appeal, the veteran's 
gastrointestinal disability has been evaluated pursuant to DC 
7346.  Prior to October 18, 2004, a noncompensable evaluation 
is in effect.  From October 18, 2004, a 30 percent rating 
applies.

To achieve a 10 percent rating under DC 7346, the evidence 
must  demonstrate two or more symptoms for the 30 percent 
evaluation, of lesser severity.  The symptoms associated with 
a 30 percent rating include persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  

The Board has reviewed the evidence of record and notes that 
the October 18, 2004, effective date for a 30 percent rating 
coincides with the date of an upper GI study containing 
findings suggestive of an ulcer.  However, the Board 
determines that the 30 percent evaluation is appropriate 
throughout the rating period on appeal.  Indeed, 
a letter dated on October 26, 2004, from V.A.T., M.D., 
indicated that the veteran had been treated for gastric 
problems in the past and that such treatment included proton 
pump inhibitors, diet therapy and exercise.  

Additionally, a VA examination in November 2004 noted the 
veteran's complaints of continuous nausea and abdominal 
distention, along with vomiting about once per week.  She 
always felt full and had diarrhea every other day.  She 
further reported episodes of colic intermittently every two 
to three days.  Objectively, there was some epigastric 
tenderness.  

The Board finds that the November 2004 VA examination is 
representative of the veteran's disability picture dating 
back to the date of the claim.  Indeed, given the 
private doctor's letter indicating prior treatment, there is 
no reason to assume that the disability magically worsened on 
the date of the VA examination.  Therefore, because that 
examination supports a 30 percent rating, this should be 
awarded beginning October 9, 2003, the first day upon which 
service connection is in effect for this disability.  

The Board must now determine whether an evaluation in excess 
of 30 percent is justified for any portion of the rating 
period on appeal.  

In order to be entitled to the next-higher 60 percent rating 
under DC 7346, the evidence must show symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  

Here, the VA examination in November 2004 expressly noted 
that the veteran did not have melena.  Occasional melena was 
indicated in a subsequent VA examination in March 2007.  
However, there were no signs of significant weight loss or 
malnutrition, and no signs of anemia.  

The November 2004 VA examination did reveal complaints of 
abdominal distention, burning epigastric pain, bloating, 
nausea, and vomiting several times per week.  The examination 
report noted that the condition caused absenteeism at work,  
noted to be less than one week.  The gastrointestinal 
disability was also noted to cause impairment in the 
activities of daily living, impacting her ability to go 
shopping, do chores, travel, and exercise.  The disability 
also limited her diet.  

The Board acknowledges the limitations on the veteran's daily 
life caused by her gastrointestinal disability, as detailed 
above.  The Board also acknowledges a lay statement in May 
2004, describing her gastrointestinal symptomatology.  
Nevertheless, the Board finds that the symptoms reflected in 
the record have been appropriately accounted for by the 30 
percent rating.  

Indeed, there is no demonstration of material weight loss, 
hematemesis or anemia, as would support a higher evaluation.  
Moreover, while the veteran's symptoms are productive of 
considerable impairment of health, such impairment is not 
found to be severe.  

In fact, aside from surgery in March 2005, and an episode of 
gastroesophageal reflux disease treated in December 2006, the 
record does not reveal other treatment for a gastrointestinal 
disability.  Moreover, the March 2007 VA examination 
indicated that the veteran's response to treatment was fair, 
with no side effects.  

The Board has reviewed other potentially applicable 
diagnostic codes which could potentially afford the veteran a 
higher rating.  Specifically, the Board has considered DC 
7307, which provides a 60 percent rating for hypertrophic 
gastritis with severe hemorrhages, or large ulcerated or 
eroded areas.  However, these criteria have not been shown by 
the competent evidence.  The only other potentially relevant 
DC 7319, for irritable colon syndrome, provides a maximum 
benefit of 30 percent.  As such, an increased rating is not 
possible under that code section.  

In conclusion, a 30 percent rating is warranted prior to 
October 18, 2004.  However, at no point during the rating 
period on appeal does the competent evidence support an 
evaluation in excess of that amount.  The Board notes that in 
reaching these conclusions, the evidence is at least in 
equipoise, and the benefit of the doubt doctrine has been 
applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).



B.  Abdominal and Surgical Scars

Throughout the rating period on appeal, the veteran's 
abdominal and surgical scars have been evaluated pursuant to 
DC 7804.  Prior to March 19, 2007, a noncompensable 
evaluation is in effect.  From March 19, 2007, a 10 percent 
rating applies.

Under DC 7804, a 10 percent rating applies where the evidence 
shows scars that are superficial and painful on examination.  
Note (1) indicates that a superficial scar is one not 
associated with underlying soft tissue damage.  

The Board has reviewed the evidence of record and notes that 
the March 19, 2007, effective date for a 10 percent rating 
coincides with the date of a VA dermatologic examination.  
However, there is no reason to assume that the disability 
magically worsened on the date of the VA examination.  

Therefore, resolving any reasonable doubt in the veteran's 
favor, the March 2007 VA examination is found to be 
representative of the veteran's disability picture throughout 
the rating period on appeal.  Indeed, to do otherwise would 
essentially penalize the veteran simply because she was not 
scheduled for a VA examination at an earlier date.  

Based on the foregoing, a 10 percent evaluation for the 
veteran's abdominal and surgical scars is warranted 
throughout the entire rating period on appeal.  However, 
there is no basis for an evaluation in excess of that amount.  
Again, DC 7804 provides a maximum benefit of 10 percent.  

The Board has considered whether any alternate diagnostic 
codes could serve as a basis for an increased rating here.  
In this regard, DC 7801, for scars other than the head, face, 
or neck, that are deep or that cause limited motion.  Under 
that code section, a 20 percent rating applies where the 
evidence demonstrates a scar covering an area or areas 
exceeding 12 square inches (77 sq. cm.).  

In the present case, the maximum width of the veteran's two 
scars was 0.5 in. and .25 in., respectively.  The maximum 
length was also 0.5 in. and 5 in., respectively.  Therefore, 
the scars do not meet the dimensions required for the next-
higher 20 percent rating.  Moreover, there are no other 
relevant diagnostic codes for consideration.  

In sum, a 10 percent evaluation for abdominal and surgical 
scars is warranted throughout the rating period on appeal.  A 
rating in excess of that amount is not justified.  The Board 
notes that in reaching these conclusions, the evidence is at 
least in equipoise, and the benefit of the doubt doctrine has 
been applied where appropriate.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Endometriosis

Throughout the rating period on appeal, the veteran's 
endometriosis has been rated as noncompensable pursuant to DC 
7629.  In order to achieve the next-higher 10 percent rating 
under DC 7629, the evidence must show pelvic pain or heavy or 
irregular bleeding requiring continuous treatment for 
control.  

The evidence of record includes a September 2003 private 
treatment report indicating complaints of vaginal bleeding 
for two months.  The veteran also reported that her bladder 
or uterus had been prolapsing for about 6 months.  A June 
2004 private treatment record from S.F.G., M.D. reflected 
care for cervical pain and bleeding.  Pelvic pain and 
bleeding was again noted in a March 2007 private treatment 
report.  

As detailed above, occasional complaints of pelvic pain and 
bleeding are demonstrated in the record; however, the 
competent evidence fails to show that continuous treatment is 
required for control of the veteran's endometriosis.  For 
this reason, the Board concluded that a compensable 
evaluation is not warranted for any portion of the rating 
period on appeal.  There are no other relevant Diagnostic 
Codes for consideration.  

In sum, the evidence of record does not support a compensable 
rating for endometriosis for any portion of the claims 
period.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

II.  Temporary Total Evaluation

The veteran is claiming entitlement to a temporary total 
evaluation based on surgery for cervicouterine prolapse.

Under 38 C.F.R. § 4.29, a total disability rating will be 
assigned without regard to other provisions of the rating 
schedule when it is established that a service-connected 
disability has required hospital treatment in a Department of 
Veterans Affairs or an approved hospital for a period in 
excess of 21 days or hospital observation at Department of 
Veterans Affairs expense for a service-connected disability 
for a period in excess of 21 days.  

In the present case, the veteran underwent surgery for 
symptomatic cervicouterine prolapse in July 2004.  However, 
as she is not service-connected for that condition, the 
provisions of 38 C.F.R. § 4.29 do not warrant a temporary 
total rating here.  

The Board notes that under 38 C.F.R. § 4.29(b), even if a 
hospital admission was for a nonservice-connected disorder, a 
temporary total rating could still be assigned if, during 
such hospitalization, treatment for a service-connected 
condition was instituted and continued for a period in excess 
of 21 days.  In this case, however, there is no demonstration 
of any treatment for a service-connected disability in 
conjunction with the prolapse surgery.

It is also noted that the provisions of 38 C.F.R. § 4.30 also 
do not enable assignment of a temporary total rating on the 
basis of convalescence, because the surgery did not involve a 
service-connected disability.  

In sum, a temporary total rating under 38 C.F.R. § 4.29 or 
38 C.F.R. § 4.30 is not warranted as the veteran's July 2004 
cervicouterine prolapse surgery did not involve treatment for 
a service-connected condition.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).
 
III.  Service Connection

According to the law and regulations, service connection is 
warranted if it is shown that a veteran has a disability 
resulting from an injury incurred or a disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease in active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Again, the first question for consideration in evaluating a 
direct service connection claim is whether the competent 
evidence demonstrates a current disability.  

Cervical Cancer.  In the present case, the record fails to 
demonstrate a diagnosis of cervical cancer.  As noted in a 
November 1993 service medical record, what the veteran 
considered to be cervical cancer was actually mild dysphasia.  
Following service, a September 2003 pelvic ultrasound showed 
a simple cyst of the left ovary.  No cancer was detected.  
Moreover, a March 2007 cytology report was negative for any 
lesion or malignancy.  VA examination in March 2007 similarly 
failed to indicate cervical cancer or other malignancy.  
Therefore, the evidence does not reflect a current diagnosis 
of cervical cancer.

Sinusitis.  The evidence of record also fails to reveal a 
current diagnosis of sinusitis.  Rather, private treatment 
reports dated in 2002, 2004 and 2005, indicate diagnoses of 
allergic rhinitis and allergies.  Moreover, a VA examination 
in March 2007 included a diagnosis of allergic rhinitis.  

It is observed that the veteran is already service-connected 
for allergic rhinitis.  There is no showing of another sinus 
disorder with distinct symptomatology such as to enable 
separate grants of service connection.  See Esteban v. Brown, 
6 Vet. App. 259 (1994); see also 38 C.F.R. § 4.14 (2007) (the 
evaluation of the same disability under various diagnoses is 
to be avoided).  

Frostbite.  With respect to the veteran's frostbite claims, 
the record is similarly absent any showing of current 
disability.  Indeed, while the service medical records did 
reflect one complaint that the veteran's right 4th finger was 
exposed to snow several days earlier and was still numb, the 
post-service record is entirely absent any objective findings 
of residuals consistent or identified with frostbite of the 
hands or feet.  

Pneumonia.  With respect to the pneumonia claim, although the 
service medical records reflect complaints of possible 
pneumonia in September 1986, and show chest congestion in 
September 1991, the post-service evidence is silent as to any 
findings consistent with residuals of pneumonia.  Thus, no 
current disability is established as to the pneumonia claim.

Hearing Loss.  Regarding the left ear hearing loss claim, the 
threshold for normal hearing is from 0 to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Moreover, 
38 C.F.R. § 3.385 defines when impaired hearing will be 
considered a "disability" for the purposes of applying the 
laws administered by VA.  

That code section provides that hearing loss will be 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (HZ) is 
40 decibels or greater; or when the auditory thresholds for 
at least 3 of the frequencies 500, 1000, 2000, 3000 or 4000 
Hz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  

In the present case, the post-service medical records include 
a January 2004 report containing audiometric findings.  Such 
findings do not reveal impaired hearing for VA purposes under 
38 C.F.R. § 3.385.  In fact, the pure tone audiometry graph, 
which was interpreted in another treatment note on that same 
day, showed slight left ear hearing loss at 6000 Hz, with all 
other responses in the normal range.  Therefore, a current 
disability of hearing loss has not been shown in the record.  

The Board notes that, in the absence of current disability, 
presumptive service connection under 38 C.F.R. §§ 3.307(a)(3) 
and 3.309(a) for organic disease of the nervous system, to 
include sensorineural hearing loss, is also not for 
application. 

Based on the foregoing, the competent evidence of record does 
not establish current disability of cervical cancer, 
sinusitis, frostbite of the hands, frostbite of the feet, 
pneumonia, or left ear hearing loss.  Accordingly, the claims 
of entitlement to service connection for these disorders must 
fail.  Indeed, in the absence of proof of a present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

With respect to the remaining service connection claims 
(hypertension, tendonitis, sleep apnea), current disability 
is demonstrated.  The question for consideration, then, is 
whether such current disability is causally related to active 
service.  In the interests of clarity, each remaining issue 
will be addressed in turn.    

Hypertension.  As indicated under 38 C.F.R. § 4.104, DC 7101, 
hypertension is defined as diastolic blood pressure 
predominantly 90 mm. or greater.  Isolated systolic 
hypertension means that systolic blood pressure is 
predominantly 160 mm. or greater, with a diastolic blood 
pressure of less than 90 mm.  

In considering whether hypertension was incurred during 
active duty, the service medical records have been reviewed.  
The veteran's enlistment examination showed no abnormality of 
the vascular system.  Her blood pressure was 134/62 at that 
time.  

Treatment reports dated in November 1983, December 1983 
showed diastolic pressure of 90 and 105, respectively.  A 
subsequent treatment record in December 1983 contained a 
blood pressure reading of 110/80.  The next elevated blood 
pressure reading is not seen until September 1986, when her 
blood pressure was 120/90.  

Blood pressure was 122/82 on a periodic examination in 
November 1988.  In November 1990, her blood pressure was 
135/96.  She was being treated for a cold at that time.  The 
service medical records next show blood pressure readings of 
144/98, 149/100, and 130/92 in March 1993.  She had the flu 
at that time.  

Elevated blood pressure was again seen in April 1993, with 
readings of 152/104 and 140/94.  This was attributable to 
birth control pills.  The remaining service medical records 
do not reveal high blood pressure.  Thus, the evidence does 
not show blood pressure readings of systolic predominantly 
160 mm. or above, or diastolic of 90 mm. or above during 
active duty.

Indeed, the post-service evidence does not reflect a 
diagnosis of hypertension until 2002, almost 10 years 
following the veteran's separation from active service.  In 
this regard, evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

Moreover, in the present case, the veteran has not reported a 
continuity of symptomatology with respect to hypertension.  
Indeed, since hypertension is not an observable condition, 
such as, for example, headaches or musculoskeletal pain, the 
veteran is not competent to report such continuity here.  See 
Layno v. Brown, 6 Vet. App. 465 (1994).

In addition, while the veteran's has had occasional elevated 
blood pressure readings, no competent medical evidence has 
causally related the current elevated blood pressure readings 
to active service.  For these reasons, the claim must fail on 
a direct basis.  

Moreover, a presumptive grant of service connection is also 
not for application here.  In so finding, the Board 
acknowledges that cardiovascular-renal disease, including 
hypertension, is a chronic disease under 38 C.F.R. 
§ 3.309(a).  However, in order for the presumption to 
operate, such disease must become manifest to a degree of 10 
percent or more within 1 year from the date of separation 
from service.  See 38 C.F.R. § 3.307(a)(3).  

As the evidence of record fails to establish any clinical 
manifestations of chronic hypertension within the applicable 
time period, the criteria for presumptive service connection 
on the basis of a chronic disease have not been satisfied.  
There are no other bases for a grant of service connection 
for hypertension.  
  
Tendonitis.  The Board will now consider whether the veteran 
is entitled to service connection for tendonitis of the right 
and left shoulders.  In this regard, the service medical 
records show a normal musculoskeletal examination at the 
veteran's June 1983 enlistment examination.  The in-service 
treatment records show complaints of left shoulder pain in 
February 1988.  X-rays taken at that time showed no bony 
pathology or any other abnormality.  

Additional treatment for left shoulder pain is seen in March 
1988.  In April 1988, she was treated for bilateral shoulder 
tendonitis.  However, a periodic examination in November 1988 
showed normal findings and the remainder of the service 
medical records did not show any complaints or treatment for 
either shoulder.  

Based on the above, the evidence supports the finding that 
the shoulder problems in service were acute and transitory, 
and resolved without residual prior to discharge.  Indeed, 
the post-service evidence does not show treatment referable 
to the shoulders until 2004, a decade following the veteran's 
separation from active duty.  Again, evidence of a prolonged 
period without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson, 230 F.3d at 1330.  

The Board acknowledges a May 2004 lay statement written by 
her spouse.  At that time, he reported his observations that 
the veteran had had tendonitis dating back to 1984.  In this 
vein, the Board notes that lay evidence concerning continuity 
of symptoms after service, if credible, is ultimately 
competent, regardless of the lack of contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).  

While not questioning the sincerity of her husband in 
offering the May 2004 statement, in the present case, the 
absence of documented complaints or treatment referable to 
the shoulders from 1988 until 2004 leads the Board to 
conclude that continuity of shoulder symptoms has not been 
demonstrated.  In short, his current recollection as to her 
symptoms dating back to the distant past is found to be less 
probative than the lengthy absence of documented treatment or 
documented report of continued symptoms.   

As indicated above, the evidence fails to demonstrate a 
continuity of left or right shoulder tendonitis dating back 
to the veteran's active service.  Moreover, no competent 
evidence causally relates any current shoulder disorders to 
active service.  For these reasons, the claims must fail.  

Sleep Apnea.  Turning now to the veteran's sleep apnea claim, 
the service medical records fail to show any in-service 
complaints or treatment referable to this disorder.  The 
post-service evidence first demonstrates sleep apnea in 2003.  
Indeed, a diagnosis is shown in a December 2003 report 
written by F.B.M., Jr., M.D.  

Based on the above, the evidence of record demonstrates sleep 
apnea approximately a decade following the veteran's 
separation from active service.  As noted previously, 
evidence of a prolonged period without medical complaint, and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  Maxson, 230 
F.3d at 1333.  

The Board acknowledges that in the December 2003 private 
treatment record, the veteran reported that her symptoms of 
snoring, poor sleep, and feeling tired had been going on 
"for years."  Additionally, the May 2004 statement from the 
veteran's husband indicated a history of sleep apnea.  Again, 
the lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of 
the lack of contemporaneous medical evidence.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The veteran's December 2003 report of sleep apnea symptoms 
"for years" does not necessarily indicate continuity of 
that disorder dating back to active service.  It is simply 
not specific enough to make a determination as to the onset 
of sleep apnea.  Given this, and considering the absence of 
documented treatment referable to sleep apnea prior to 2003, 
the Board concludes that continuity of symptomatology has not 
been demonstrated.  

In short, the veteran's current recollection as to her sleep 
apnea symptoms dating back to the distant past is found to be 
less probative than the lengthy absence of documented 
treatment.   Moreover, no competent evidence causally relates 
the currently-diagnosed sleep apnea to active service.  For 
these reasons, the claim must fail.  

In sum, there is no support for a grant of service connection 
for cervical cancer, sinusitis, frostbite of the hands, 
frostbite of the feet, pneumonia, left ear hearing loss, 
hypertension, tendonitis of the right shoulder, tendonitis of 
the left shoulder, or sleep apnea.  The veteran may believe 
that these disorders are causally related to active service, 
however, she has not been shown to possess the requisite 
training or credentials needed to render a competent opinion 
as to medical causation.  

As such, her lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  As 
the preponderance of the evidence is against the claims, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

IV.  Dental Claim

The Board will now address the veteran's claim of entitlement 
to service connection for pocket damage of the lower molar.   
In this regard, the Court has specifically held that a claim 
for service connection for a dental disorder is also a claim 
for VA outpatient dental treatment. See Mays v. Brown, 5 Vet. 
App. 302 (1993).  

Thus, in the current case, adjudication of the veteran's 
claim for service connection must also include consideration 
of service connection for the purpose of establishing 
eligibility for outpatient dental treatment as provided in 38 
C.F.R. § 17.161.  See also Douglas v. Derwinski, 2 Vet. App. 
435, 440 (1992) (en banc) (holding that the Board is required 
to consider a veteran's claim under all applicable provisions 
of law and regulation whether or not the claimant 
specifically raises the applicable provision); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The Board will first address the claim of entitlement to 
service-connected compensation benefits.  The criteria for 
establishing entitlement to service connection have already 
been set forth and need not be repeated here.  The dental 
conditions for which service-connected compensation benefits 
are available are set forth under 38 C.F.R. § 4.150, DCs 
9900-9916.  However, the evidence does not establish current 
disability as to any other dental conditions found at 
38 C.F.R. § 4.150, such as loss of maxilla, mandible, ramus, 
coronoid process or hard palate.  Thus, entitlement to 
service-connection for compensation purposes must be denied.

Having determined that the evidence does not support an 
allowance of service-connected compensation benefits, the 
Board must now consider whether service connection may be 
established solely for the purpose of outpatient treatment.  

Under 38 C.F.R. § 17.161 (2007), outpatient dental treatment 
may be authorized if the claimant falls into one of several 
enumerated classes.  See also 38 U.S.C.A. § 1712(b); 38 
C.F.R. § 17.93.

Under Class I, those having a service-connected compensable 
dental disability or condition may be authorized any dental 
treatment indicated as reasonably necessary to maintain oral 
health and masticatory function.  There is no time limitation 
for making an application for treatment and no restriction as 
to the number of repeat episodes of treatment. 38 C.F.R. § 
17.161(a).  As the record shows that the veteran does not 
have a service-connected compensable dental disability, this 
provision is inapplicable.

Under Class II, those having a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from 
active service, which took place after September 30, 1981, 
may be authorized any treatment indicated as reasonably 
necessary for the one-time correction of the service- 
connected noncompensable condition, but only if: 

(i) they served on active duty during the 
Persian Gulf War and were discharged or 
released, under conditions other than 
dishonorable, for a period of active 
military, naval, or air service of not 
less than 90 days, or they were 
discharged or released under conditions 
other than dishonorable from any other 
period of active military, naval, or air 
service of not less than 180 days; 

(ii) application for treatment is made 
within 90 days of such discharge or 
release; 

(iii) the certificate of discharge or 
release does not bear a certification 
that the veteran was provided, within the 
90 day period immediately before such 
discharge or release, a complete dental 
examination (including dental X-rays) and 
all appropriate dental treatment 
indicated by the examination to be 
needed; and,

(iv) a VA dental examination is completed 
within six months after discharge or 
release, unless delayed through no fault 
of the veteran. Those veterans discharged 
from their final period of service after 
August 12, 1981 who reentered active 
military service within 90 days after the 
date of a discharge or release from a 
prior period of active military service 
may apply for treatment of service-
connected noncompensable dental 
conditions relating to any such periods 
of service within 90 days from the date 
of their final discharge or release.  

If competent authority has corrected a disqualifying 
discharge or release, application may be made within 90 days 
after the date of correction. 38 C.F.R. § 17.161(b)(1).

Because the veteran here met the requirements for dental 
outpatient treatment eligibility under 38 C.F.R. § 3.381, she 
is considered to have a noncompensable service-connected 
disability for the purposes of applying 38 C.F.R. § 17.161.  
Moreover, she here served on active for greater than 90 days 
during the Persian Gulf War.  (There is no requirement of 
foreign service in the Southwest Asia Theatre of operations).   
However, Class II eligibility is not established, because the 
application for treatment was not received within 90 days of 
discharge from active service.

The Board has also considered eligibility for outpatient 
dental treatment under Class II(a).  Under that class, those 
having a service-connected noncompensable dental condition or 
disability adjudicated as resulting from combat wounds or 
service trauma may be authorized any treatment indicated as 
reasonably necessary for the correction of such service-
connected noncompensable condition or disability. 38 C.F.R. § 
17.161(c).  As she is not alleging that her dental condition 
resulted from combat wounds or dental trauma, this provision 
is inapplicable.

Under Class II(b), those having a service-connected 
noncompensable dental condition or disability and who had 
been detained or interned as prisoners of war for a period of 
less than 90 days may be authorized any treatment as 
reasonably necessary for the correction of such service- 
connected dental condition or disability. 38 C.F.R. § 
17.161(d).  

Under Class II(c), those who were prisoners of war for 90 
days or more, as determined by the concerned military service 
department, may be authorized any needed dental treatment. 38 
C.F.R. § 17.161(e).  As there is no evidence of record 
showing that the veteran was a prisoner of war for any length 
of time, these provisions are inapplicable.

Under Class IIR, any veteran who had made prior application 
for and received dental treatment from the VA for 
noncompensable dental conditions, but was denied replacement 
of missing teeth which were lost during any period of service 
prior to his/her last period of service may be authorized 
such previously denied benefits under the following 
conditions: (i) an application for such retroactive benefits 
is made within one year of April 5, 1983; and (ii) existing 
VA records reflect a prior denial of the claim. 38 C.F.R. § 
17.161(f).  As the veteran's application for benefits was not 
filed until 2003, this provision is inapplicable.

Under Class III, those having a dental condition 
professionally determined to be aggravating disability from 
an associated service-connected condition or disability may 
be authorized dental treatment for only those dental 
conditions which, in sound professional judgment, are having 
a direct and material detrimental effect upon the associated 
basic condition or disability. 38 C.F.R. § 17.161(g).  As 
there is no medical evidence of record indicating that the 
veteran has a dental condition professionally determined to 
be aggravating disability from an associated service- 
connected condition or disability, this provision is 
inapplicable.

Under Class IV, those whose service-connected disabilities 
are rated at 100 percent by schedular evaluation, or those 
who are entitled to the 100 percent rate by reason of 
individual unemployability, may be authorized any needed 
dental treatment. 38 C.F.R. § 17.161(h). Under Class V, a 
veteran who is participating in a rehabilitation program 
under 38 U.S.C.A., Chapter 31, may be authorized dental 
services as are professionally determined to be necessary for 
any of the reasons enumerated in 38 C.F.R. § 17.47(g), 
17.161(i) (2006).  

As the veteran's claims file does not reflect that she has a 
total schedular disability rating or that the veteran is 
participating in a rehabilitation program under 38 U.S.C.A., 
Chapter 31, these provisions are inapplicable.

Finally, under Class VI, any veterans scheduled for admission 
or are otherwise receiving care and service under 38 
U.S.C.A., Chapter 17, may receive outpatient dental care 
which is medically necessary (i.e., for a dental condition 
clinically determined to be complicating a medical condition 
currently under treatment). 38 C.F.R. § 17.161(j).  There is 
no evidence of record indicating that the veteran is 
scheduled for admission or is otherwise receiving care and 
service under 38 U.S.C.A., Chapter 17.  Thus, this provision 
is inapplicable.

Based on the foregoing, there is no basis for a grant of 
service connection for a dental disability, to include for 
outpatient treatment purposes.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

V.  Veterans Claims Assistance Act

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

With respect to the increased rating claims, the veteran is 
challenging the initial evaluation and effective date 
assigned following the grants of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering § 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled. Id. at 
490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of letters sent 
to the veteran in March 2004, June 2004, September 2004, and 
December 2005.  The letters informed her of what evidence was 
required to substantiate the claims and of her and VA's 
respective duties for obtaining evidence.  She was also asked 
to submit evidence and/or information in her possession to 
the RO.  

Although the notice letter was not sent before the initial RO 
decision in this matter, the Board finds that the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has she been 
afforded a meaningful opportunity to participate effectively 
in the processing of her  claims and given ample time to 
respond, but the RO also readjudicated the case by way of a 
supplemental statement of the case issued after the notice 
was provided.  

Thus, while the timing of the VCAA notice is presumed to be 
prejudicial, VA has overcome the burden of prejudicial error 
by giving the veteran actual notice of what was needed to 
support her claims.  The purpose behind the notice 
requirement has been satisfied and she has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claims.

With respect to the Dingess requirements, in a May 2006 
letter, the RO provided the veteran with notice of what type 
of information and evidence was needed to establish 
disability ratings, as well as notice of the type of evidence 
necessary to establish an effective date.  With that letter, 
the RO effectively satisfied the remaining notice 
requirements with respect to all issues on appeal.  

Moreover, to the extent that the instant decision award 
increased ratings for a gastrointestinal disability and for 
abdominal/surgical scars, this will be implemented in a 
future rating decision which she is free to appeal.  No 
further notice is needed as to any disability rating or 
effective date matters in this case. 

Based on the foregoing, adequate notice was provided to the 
veteran prior to the transfer and certification of her case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103(a), 5103A; 38 C.F.R. § 3.159.  

In the present case, the veteran has not been afforded a VA 
examination with respect to her cervical cancer, sinusitis, 
frostbite, pneumonia, or left ear hearing loss claims.  
However, because no current complaints or treatment for these 
disorders have been demonstrated, an examination is not found 
to be necessary here.  

Moreover, although the record reflects current hypertension, 
bilateral shoulder problems, and sleep apnea, the evidence 
fails to show continuity of symptoms from the time of service 
to the present.  Therefore, due to the lengthy absence of 
documented treatment since military discharge, an examination 
is not found to be necessary as to these issues.

Further regarding the duty to assist, the claims file 
contains the veteran's post-service reports of VA and private 
treatment and examination.  Moreover, her statements in 
support of her claim are of record, as well as a lay 
statement from her spouse.  The Board has carefully reviewed 
such statements and concludes that she has not identified 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Prior to October 18, 2004, an initial 30 percent rating for a 
gastrointestinal disability alternatively diagnosed as peptic 
ulcer disease, gastritis, irritable bowel syndrome, residuals 
status post cholecystectomy, and hiatal hernia is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits. 

An initial rating in excess of 30 percent for a 
gastrointestinal disability alternatively diagnosed as peptic 
ulcer disease, gastritis, irritable bowel syndrome, residuals 
status post cholecystectomy, and hiatal hernia is denied.

Prior to March 19, 2007, an initial 10 percent rating for 
abdominal and surgical scars is granted, subject to governing 
criteria applicable to the payment of monetary benefits.

An initial rating in excess of 10 percent for abdominal and 
surgical scars is granted, subject to governing criteria 
applicable to the payment of monetary benefits.

An initial compensable rating is endometriosis is denied. 

A temporary total evaluation based on surgery for 
cervicouterine prolapse is denied.

Service connection for cervical cancer is denied.

Service connection for sinusitis is denied.

Service connection for residuals frostbite of the hands is 
denied. 

Service connection for residuals frostbite of the feet is 
denied.
  
Service connection for residuals pneumonia is denied. 

Service connection for left ear hearing loss is denied. 

Service connection for hypertension is denied.

Service connection for tendonitis of the right shoulder is 
denied.

Service connection for tendonitis of the left shoulder is 
denied.

Service connection for sleep apnea is denied.

Service connection for pocket damage of the lower molar is 
denied. 


REMAND

With respect to the veteran's migraine headache claim, 
additional development is required in order to satisfy VA's 
duty to assist.  Specifically, the Board finds that the 
veteran should be afforded an examination to determine the 
etiology of her migraine headaches.  

Indeed, in-service treatment for headaches is demonstrated in 
October 1983.  Additionally, migraine headaches were 
diagnosed during service in April 1991.  A subsequent March 
1993 in-service treatment record again reflects complaints of 
headaches, along with other symptomatology.  

Post-service private clinical records dated in 2004 and 2005 
show treatment for headaches.  No competent opinion is of 
record to determine the potential relationship between the 
current headaches and those shown in service.  

Accordingly, the case is REMANDED for the following actions:

1. Schedule the veteran for an 
examination with an appropriate examiner 
to determine the nature and etiology of 
her headaches.  Any necessary tests 
should be performed and any diagnoses 
should be noted.  The examiner is asked 
to state whether it is at least as likely 
as not that any current headache 
diagnosis is causally related to the 
veteran's active service.  Any opinion 
should be accompanied by a clear 
rationale consistent with the evidence of 
record.  The claims folder must be 
reviewed in conjunction with this 
examination and the report of examination 
should indicate that such review has 
occurred.

2.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


